DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 11-18 and newly added claims 21-32, in the reply filed on 02/10/2022 is acknowledged.
Claims 1-10 and 19-20 have been canceled by the Applicant pursuant to 37 CFR 1.142(b) as being drawn to nonelected method inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  the claims both recite “surface roughness of 2 nanometers less after the smoothing” (emphasis added). There appears to be a simple typographical error, as the claims should read: “surface roughness of 2 nanometers or less after the smoothing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-29 and 31 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 discloses “The method of claim 11 wherein the acoustic wave device has a wavelength λ and the polycrystalline spinel layer has a thickness equal to the wavelength λ.” Claim 28 discloses “The method of claim 11 wherein a thermal conductivity of the support substrate is at least nine times a thermal conductivity of the polycrystalline spinel layer.” Claim 29 discloses “The method of claim 11 wherein the support substrate has a lower permittivity than the polycrystalline spinel layer.” Each of these claims is indefinite because it is impossible to know how, if at all, the claims are intended to further limit the method of claim 11. For example, the method of claim 11 does not perform any step to cause the thickness of the spinel layer to be determined (e.g. polishing or thinning) and therefore it is not evident that the thickness of the spinel layer defines the method of manufacture. Additionally, the method of manufacture of an acoustic wave device is not affected by the thermal conductivity of the materials of the product, because the “attaching”, “bonding” and “forming” steps of claim 11 would be performed in the same manner despite or irrespective of the thermal conductivities of the layers. The same is true for the intended “permittivity” of the support substrate. Accordingly, one cannot reasonably determine the metes and bounds or scope of these claims and they are thus indefinite. The claims have been examined as best understood.
Claim 31 is also rejected as indefinite. The claim discloses “suppressing spurious modes in the surface acoustic wave device with back scattering created by the polycrystalline spinel layer.” This language is indefinite because it is impossible to know if this is a positively recited manufacturing step, or if it is instead a recitation of the preferred properties of the product to be formed. Accordingly, one cannot ascertain the metes and bounds of the claim. As best understood, this appears to be a limitation to the preferred properties, which does not apparently further limit the method of manufacture as currently recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 16-17, 21, 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2017/0353173 A1), in view of Kondo et al. (US 2005/0162595 A1).
Regarding claim 1, Sakurai discloses a method of manufacturing an acoustic wave device (100), the method comprising: attaching a support substrate (12) to a spinel layer (11) (fig. 4A; pars. 0032 and 0041); bonding a piezoelectric layer (13) to a surface (fig. 4B: bottom, as viewed) of the spinel layer such that the piezoelectric layer and the support substrate are on opposing sides (bottom and top sides, respectively) of the spinel layer (fig. 4B; par. 0033); and forming at least a first interdigital transducer electrode (23, including 25 and/or 26) over (the word “over” is a relative term; IDT electrode, 23, is formed upon the piezoelectric layer, 13, thus it is over the layer) the piezoelectric layer (fig. 4E; pars. 0030 and 0036). Sakurai, however, does not explicitly disclose that the spinel layer is a polycrystalline spinel layer, and the support substrate having a higher thermal conductivity than the polycrystalline spinel layer.
Kondo teaches that it is well known to perform a related method of manufacturing a device, the method comprising: attaching a support substrate (“silicon single crystal substrate 21”) to a polycrystalline spinel layer (“magnesia spinel film 22”), the support substrate having a higher thermal conductivity than the polycrystalline spinel layer (figs. 7-8; pars. 0101 and 0105-
Note: the substrate of Kondo is disclosed as being the same material as that of the instant disclosure, i.e. silicon, and the polycrystalline spinel layer of Kondo is disclosed as being the same material s that of the instant disclosed spinel layer, i.e. magnesia spinel; thus, it is naturally expected that the identical materials would possess the desired product properties. In addition, it is noted that there is no indication that this purported limitation bears any significance to the steps of the method of manufacture, nor that any special steps were needed to use the known preferred materials having the desired properties.
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Sakurai to incorporate the preferred materials of the product to be formed in the method of Kondo. Respectfully, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In this instance, PHOSITA would have realized that the spinel layer of Sakurai would readily be selected as polycrystalline spinel, without having to modify the method of Sakurai in any discernable manner. Additionally, the preferred substrate from Kondo, i.e. silicon, is considered to be an obvious selection because silicon is readily available, easily worked and worked upon and is inexpensive to use. The selection of the preferred materials to be used in the final product would have been a routine matter at the time of filing, as there is no indication of any surprising results, nor of the necessity for any special steps to use the known materials of Kondo in the old method of Sakurai.
Regarding claim 16, Sakurai in view of Kondo teaches the method of claim 11 as detailed above, and Sakurai further discloses that the attaching the support substrate to the polycrystalline spinel layer includes direct bonding (par. 0032).
Regarding claim 17, Sakurai in view of Kondo teaches the method of claim 11 as detailed above, and Sakurai further discloses that the bonding the piezoelectric layer and the polycrystalline spinel layer includes direct bonding (par. 0033).
Regarding claim 21, Sakurai in view of Kondo teaches the method of claim 11 as detailed above, and Kondo further teaches that it is well known to use a support substrate which includes silicon (par. 0106). The selection of a preferred material for the product of the method is obvious for the reasons provided in the rationale for combination of references, with respect to claim 11, above.
Regarding claim 26, Sakurai in view of Kondo teaches the method of claim 11 as detailed above, and Sakurai further discloses the attaching includes applying an adhesive (“adhesive agent”) between the support substrate and the polycrystalline spinel layer (par. 0032).
Regarding claim 28, as best understood, Sakurai in view of Kondo teaches the method of claim 11 as detailed above, and Kondo further teaches that it is well known to use the silicon substrate and magnesia spinel materials as disclosed in the instant application, such that a thermal conductivity of the support substrate is at least nine times a thermal conductivity of the polycrystalline spinel layer. The Examiner takes Official Notice of Facts that the materials of Kondo are the same materials as disclosed in the instant application and thus would naturally possess the same thermal conductivity properties.
Regarding claim 29, as best understood, Sakurai in view of Kondo teaches the method of claim 11 as detailed above, and Kondo further teaches that it is well known to provide the 
Regarding claim 30, Sakurai in view of Kondo teaches the method of claim 11 as detailed above, and Sakurai further discloses the acoustic wave device is a surface acoustic wave device (par. 0003).
Regarding claim 31, as best understood, Sakurai in view of Kondo teaches the method of claim 30 as detailed above, and Sakurai further discloses suppressing spurious modes in the surface acoustic wave device with back scattering created by the polycrystalline spinel layer (par. 0038).
Regarding claim 32, Sakurai in view of Kondo teaches the method of claim 11 as detailed above, and Sakurai further discloses forming an at least a second interdigital transducer electrode (the other of 25/26) over the first interdigital transducer electrode (fig. 3; par. 0030).
Claims 12-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Kondo, further in view of Geshi et al. (JP-2016-100744-A).
Regarding claim 12, Sakurai in view of Kondo teaches all of the elements of the current invention as detailed above with respect to claim 11. The modified Sakurai, however, does not appear to teach smoothing the surface of the polycrystalline spinel layer prior to the bonding.
Geshi teaches that it is well known to perform a related method of manufacturing a surface acoustic wave device including a spinel layer (Abstract); including smoothing the surface of the polycrystalline spinel layer prior to bonding (“Preparation of bonded substrate” section, first paragraph: “A spinel polycrystalline substrate… is prepared, and the bonding surface with 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Sakurai to incorporate the smoothing of the spinel layer of Geshi. PHOSITA would have realized that smoothing of the layers of acoustic wave devices was commonplace at the time of filing. Sakurai discloses the use of chemical mechanical polishing (CMP) for smoothing, and thus would have known that smoothing the spinel layer would predictably provide a more consistent final product, including increasing or decreasing lamination/wettability of the product layers as desired. Additionally, the use of CMP to achieve preferred thicknesses of product layers was also well-known for its precise and repeatable application, thus decreasing manufacturing costs due to rework.
Regarding claim 13, as best understood, Sakurai in view of Kondo and further in view of Geshi teaches the method of claim 12 as detailed above, and Geshi further teaches that it is well known that the surface of the polycrystalline spinel layer has a surface roughness in a range from 0.1 to 2 nanometers (0.326 nm) after the smoothing (“Preparation of bonded substrate” section, first paragraph). Please refer to claim 12, above, regarding rationale for combination of references.
Regarding claim 14, as best understood, Sakurai in view of Kondo and further in view of Geshi teaches the method of claim 12 as detailed above, and Sakurai further teaches that it is well known that the smoothing includes chemical-mechanical polishing (par. 0034).
Regarding claim 15, Sakurai in view of Kondo teaches all of the elements of the current invention as detailed above with respect to claim 11. The modified Sakurai, however, does not appear to teach smoothing a second surface the polycrystalline spinel layer prior to the attaching, 
Geshi teaches that it is well known to perform a related method of manufacturing a surface acoustic wave device including a spinel layer (Abstract); including smoothing a second surface (subjectively defined) the polycrystalline spinel layer prior to the attaching, the second surface of the polycrystalline spinel layer being opposite to the surface of the polycrystalline spinel layer (“Preparation of bonded substrate” section, first paragraph). Note: only one surface is smoothed, as the recited “the surface of the polycrystalline spinel layer” has not been smoothed in this claim dependency chain. Please refer to claim 12, above, regarding rationale for combination of references.
Regarding claim 22, as best understood, Sakurai in view of Kondo and further in view of Geshi teaches the method of claim 13 as detailed above, and Geshi further teaches that the surface of the polycrystalline spinel layer has a maximum surface roughness of 2 nanometers [or] less (0.326 nm) after the smoothing (“Preparation of bonded substrate” section, first paragraph). Please refer to claim 12, above, regarding rationale for combination of references.
Regarding claim 23, as best understood, Sakurai in view of Kondo and further in view of Geshi teaches the method of claim 13 as detailed above, and Geshi further teaches that the surface of the polycrystalline spinel layer has a maximum surface roughness of 2 nanometers [or] less (0.326 nm) after the smoothing (“Preparation of bonded substrate” section, first paragraph). Please refer to claim 12, above, regarding rationale for combination of references.
Regarding claim 24, as best understood, Sakurai in view of Kondo and further in view of Geshi teaches the method of claim 13 as detailed above, and Geshi further teaches that the surface of the polycrystalline spinel layer has an average surface roughness of 1 nanometer or 
Regarding claim 25, Sakurai in view of Kondo teaches all of the elements of the current invention as detailed above with respect to claim 11. The modified Sakurai, however, does not appear to teach smoothing the surface of the polycrystalline spinel layer prior to the bonding.
Geshi teaches that it is well known to perform a related method of manufacturing a surface acoustic wave device including a spinel layer (Abstract); including smoothing the surface of a substrate layer prior to bonding (“Preparation of bonded substrate” section, first paragraph: “A spinel polycrystalline substrate… is prepared, and the bonding surface with the piezoelectric substrate is polished to obtain a PV value of 4.19 nm and an Ra value of 0.326 nm”). Please refer to claim 12, above, regarding rationale for combination of references.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Kondo, further in view of Fujii et al. (US 2007/0296304 A1).
Regarding claim 18, Sakurai in view of Kondo teaches all of the elements of the current invention as detailed above with respect to claim 11. The modified Sakurai, however, does not appear to teach forming a temperature compensation layer over the first interdigital transducer electrode.
Fujii teaches that it is well known to perform a related method of manufacturing a surface acoustic wave device including a spinel layer (Title; Abstract); including forming a temperature compensation layer over the first interdigital transducer electrode (figs. 1 and 2D; pars. 0076-0081).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Sakurai to incorporate the temperature . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Kondo, further in view of Kakita et al. (US 2019/0326878 A1).
Regarding claim 27, as best understood, Sakurai in view of Kondo teaches all of the elements of the current invention as detailed above. Sakurai further naturally discloses that the acoustic wave device has a wavelength λ, because the device would not function if otherwise. The modified Sakurai, however, does not appear to teach that the polycrystalline spinel layer has a thickness equal to the wavelength λ.
Kakita teaches that it is well known to perform a related method of manufacturing a surface acoustic wave device including a spinel layer (Title; Abstract; par. 0037); including that the acoustic wave device has a wavelength λ and the polycrystalline spinel layer has a thickness equal to the wavelength λ (pars. 0033-0036).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Sakurai to incorporate the preferred layer thickness of Kakita. Selecting the preferred thickness of the layer to match the wavelength of the device would have been a routine matter to PHOSITA. It was common to form the layers with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al. (US 2015/0325775 A1) is also of particular relevance, as it discloses the method including placing a spinel layer (10) on a substrate (30) and a piezoelectric layer (12) upon the spinel layer, with electrodes (16) upon the piezoelectric layer (figs. 1A-1C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JEFFREY T CARLEY/Examiner, Art Unit 3729